internal_revenue_service number release date index number ----------------------------------- -------------------------------- -------------------------- -------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ----------------- telephone number -------------------- refer reply to cc corp b05 plr-135839-12 date date legend taxpayer ---------------------------------------------------------- -------------------------------------------------- ----------------------------------- state a exchange date date ------------ ------------------------------------ ----------------------- ----------------------- dear ---------------- this letter responds to your date request for rulings submitted by your authorized representatives under sec_301 and sec_305 of the internal_revenue_code_of_1986 as amended the code the information received in that request is summarized below facts taxpayer a state a corporation is registered as a closed-end management investment_company under the investment_company act of as amended taxpayer has elected to be treated as a regulated_investment_company a ric under subchapter_m plr-135839-12 of chapter of the code and files its federal_income_tax returns as a ric taxpayer for all relevant periods qualifies as a ric and intends to maintain such qualification taxpayer has one class of common_stock outstanding common_stock the shares of which are publicly traded and listed on the exchange taxpayer has adopted a dividend_reinvestment_plan drip that generally provides for the reinvestment of its distributions on behalf of each holder of its common_stock unless a shareholder affirmatively elects to receive cash subject_to the approval of taxpayer’s board_of directors taxpayer intends to make one or more future dividends and or future spillback dividends dividends made after the close of a taxable_year that relate back to that taxable_year pursuant to an election under sec_855 with respect to its common_stock for its taxable years ending on date and date in the form of cash subject_to the cash limit as defined below or common_stock at the election of each shareholder the proposed distributions taxpayer will transmit to each shareholder an election form relating to a proposed distribution each shareholder may elect on the form by the election deadline to receive its portion of a proposed distribution in a cash the cash_option or b common_stock of equivalent value the stock_option if a shareholder fails to make a valid election by the election deadline that shareholder will be deemed to have made an election to receive percent common_stock the total number of shares of common_stock to be issued in a proposed distribution will equal a the total amount of the proposed distribution minus the amount of cash payable pursuant to elections under the cash_option but subject_to the cash limit divided by b the average trading price of a share of common_stock on the exchange as of the close of trading during a three-business-day period ending on a date that is as close as practicable to the dividend payment_date but that is sufficiently in advance of that date to allow taxpayer to determine the number of shares of common_stock that it will issue and distribute in the proposed distribution the average trading price there may be some change in value of the common_stock between the time the average trading price is determined and the dividend payment_date which may be substantial depending upon then-current market conditions in that event the total value of the shares of common_stock actually distributed in the proposed distribution may not be equal to the amount of cash that the shareholders electing to receive such shares would have received if they had elected to receive all-cash distributions while each shareholder will have the option to elect to receive cash in lieu of common_stock for the shareholder’s entire entitlement under a proposed distribution taxpayer intends to limit the aggregate amount of cash to be distributed in a proposed distribution to an amount not less than percent of the total value of the proposed distribution such amount the cash limit in no event will the total amount of cash available be less than percent of the total value of a proposed distribution any cash plr-135839-12 paid in lieu of fractional shares of common_stock will not count towards the cash limit thus taxpayer may pay more than percent of the total amount of a proposed distribution in cash if for any proposed distribution the total number of shares of common_stock for which shareholders have made a cash election cash election shares would result in the payment of cash in an aggregate amount that is less than or equal to the cash limit then the entire portion of such proposed distribution that is payable with respect to the cash election shares will be paid in cash if for any proposed distribution however the total number of cash election shares would result in the payment of cash in an aggregate amount that is greater than the cash limit then each holder of cash election shares will receive its respective portion of that proposed distribution with respect to the cash election shares as follows in cash in an amount equal to the proportion that such shareholder’s cash election shares bear to the total number of cash election shares multiplied by an amount equal to the cash limit plu sec_2 in shares of common_stock based on the average trading price as to the remainder of the proposed distribution as a result if too many shareholders elect to receive a proposed distribution in cash a holder of cash election shares will instead receive a pro_rata amount of cash but in no case less than percent of its entitlement under a proposed distribution in cash with respect to any shareholder participating in the drip the drip will apply to a proposed distribution only to the extent that in the absence of the drip the shareholder would have received the distribution in cash rulings based solely on the information provided and the representations made we rule as follows any and all cash and common_stock distributed in a proposed distribution by taxpayer will be treated as a distribution of cash and property with respect to its stock to which sec_301 applies sec_301 and sec_305 the amount of any distribution of common_stock received by any shareholder that receives common_stock in a proposed distribution will be considered equal to the amount of cash which could have been received instead by such shareholder sec_1_305-1 and sec_1_305-2 ex caveats plr-135839-12 except as expressly provided herein no opinion is expressed or implied concerning the tax treatment of the proposed distributions under other provisions of the code and regulations or the tax treatment of any condition existing at the time of or effects resulting from the proposed distributions that is not specifically covered by the above rulings in particular no opinion is expressed with regard to whether taxpayer qualifies as a ric under subchapter_m of the code or whether the distributions made pursuant to the ruling will satisfy the required_distribution requirement under sec_4981 as modified by sec_852 procedural statements the rulings contained in this letter are based upon facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely ______________________ a graham magill assistant branch chief branch office of associate chief_counsel corporate cc
